Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Notice of Allowance is in response to amended claims and arguments dated May 25, 2021 and approved and agreed upon Examiner's Amendments from an Applicant Interview dated August 13, 2021.  
Based on the Arguments and Examiner's Amendments, Claims 1-4, 7, 9, and 10 are allowed.  Claims 5, 6, 8, and 11-28 are canceled.
The following are Examiner's Amendments agreed to by Attorney Jie Tan and Examiner on Friday August 13, 2021:
1. (currently amended) A computer-implemented method of online crowdfunding, wherein the method comprises the steps of: 
accessing, by a computer system comprising a plurality of computer processors with one or more network interfaces, at least one  assigned to at least one campaign creator and a second user computer set is assigned to at least one 
displaying a live streaming video sent from the campaign creator’s live streaming computing device on the campaign backer’s computing device's display, wherein the campaign backer’s computing device comprises a wireless module capable of sending and receiving data using least one of LTE network, and a 5G network; 
displaying an online crowdfunding campaign streaming video and an in- screen funding button is displayed:
clicking, by the campaign backer, on the funding button computing device including a display without fully blocking or pausing the live streaming video;
purchasing, by the campaign backer, a product or service on the campaign backer's computing device including a display using an in screen graphic user interface that does not fully block or pause the live streaming video;[[,]] 
receiving payment information data from the campaign backer, which includes at least one of a bank account number, credit card number, or other payment information data from a third party;
assigning the campaign backer a rewards credit for the purchased product or service as part of a membership rewards program;
allowing the campaign backer to fund the online crowdfunding 'scomputing device including a display that does not fully block or pause the live streaming video; 
sending, by the computer system, displayed online crowdfunding the online crowdfunding a campaign, using the campaign backer rewards credit data; 
sending, by the computer system, a payment of the rewards credit acknowledgment data to the campaign creator’s live streaming computing device, indicating the payment using the campaign backer's rewards credit was successful[[,]].
2. (currently amended) The method of claim 1, wherein said computer system transmits a plurality of campaign projects to a third party point of sale device over a network, wherein the computer system receives funding commitment data to complete a campaign funding transaction via the point of sale device, using rewards points.
3. (currently amended) The method of claim 1, wherein the method further comprising the step of: displaying a current funding amount, funding goal, and an identifier of the campaign creator on the campaign backer’s computing device’s display.
4. (currently amended) The method of claim 1, wherein the campaign backer computing device is a mobile phone or tablet.
5-6. (canceled). 
7. (currently amended) The method of claim 1, wherein said campaign backer’s computing device accepts a funding click command selected from the group consisting of voice commands, hand gestures, body movement and multi-touch finger swipes or finger combination drags or taps, input using one of a smart home speaker or other smart home device with a microphone that is connected to the computer system over a network, VR or AR handheld controllers or head mounted display.
8. (canceled). 
9. (currently amended) The method of claim 1, wherein said campaign creator’s computing device is selected from the group consisting of personal computers, smart phones, digital tablets, smart watches, and cameras.
10. (currently amended) The method of claim 1 [[8]], wherein said campaign backer’s computing device is selected from the group consisting of a virtual reality headset, an augmented reality headset or a combination hereof.
11-28.  (canceled).

The following is an examiner’s statement of reasons for allowance:  
Per the 101, as stated in the Non Final Rejection dated November 2, 2020, the combination of elements in the independent claim do not recite an abstract idea, or in the alternative, the combination of elements in the independent claim integrate any alleged abstract idea into a practical application:
  The limitations do not recite a certain method of organizing human activity because though users of the system are 'creators' and 'backers,' the limitations are directed to specific technological elements including, amongst others, 'displaying a live streaming video,' 'a combination of a in screen live video and in screen funding button ... wherein the backer is enabled to click on the funding button while the video is playing, wherein the one or more funding button click actions and data inputs are performed by the backer without blocking or pausing the live streaming video, allowing the backer to purchase a product or service using an in screen graphic user interface that does not block or pause the live streaming video,' and other related limitations that are specific to the GUI, streaming, and methods of interacting with the GUI.  Specifically, these limitations in combination with the other limitations are not fundamental economic practices as they are not similar to hedging, insurance, and mitigating risks; they are not commercial or legal interactions because, though an advertiser might use these techniques, the techniques are technological limitations in the video streaming arts; and finally they are not managing personal behavior or relationships or interactions between people.  Similar to advertising, though users implement the method steps in this system, the limitations are drawn to the functionality of the streaming system and how GUI interactions permit participation without interrupting the stream.  Finally, these 
In the alternative, Applicant's additional elements in combination integrate any alleged abstract idea into a practical application because the additional elements of 'displaying a live streaming video,' 'a combination of a in screen live video and in screen funding button ... wherein the backer is enabled to click on the funding button while the video is playing, wherein the one or more funding button click actions and data inputs are performed by the backer without blocking or pausing the live streaming video, allowing the backer to purchase a product or service using an in screen graphic user interface that does not block or pause the live streaming video.'  First, this is not insignificant extra solution activity because this combination of elements is not mere data gathering or outputting or merely tangential to any alleged abstract idea.  Then, this combination of elements is not a mere "apply it" step because the specific streaming elements are not mere instructions to "apply" a computer or other machinery to any alleged abstract idea.  Finally, these are not field of use limitations because they are not a general link to technology.  Instead, they are specific limitations about video streaming.  Therefore, Applicant's claims recite a meaningful limitation to any alleged abstract idea.  Therefore, even if it were found that an abstract idea was recited, the claims recite additional elements that would integrate the abstract idea into a practical application.  

Per the 103 rejection, Applicant has overcome the prior art of record because the references do not teach the following limitations:
White, US PGPUB 2009/0217321 A1, teaches a combination of a in screen live video and in screen funding button is online crowdfunding campaign in Fig 7 and par 0056 where there is a program and superimposed is a selectable GUI element which teaches a button (see Fig 7). However, White does not teach clicking, by the campaign backer, on the funding button while the live streaming video is playing, wherein the one or more funding button click actions and data inputs can be performed by the campaign backer computing device including a display without fully blocking or pausing the live streaming video; 
purchasing, by the campaign backer, a product or service on the campaign backer's computing device including a display using an in screen graphic user interface that does not fully block or pause the live streaming video;
and 
allowing the campaign backer to fund the online crowdfunding campaigns using one or two clicks on an in-screen graphic user interface on the campaign backer's computing device including a display that does not fully block or pause the live streaming video
Further, White does not teach using reward credits to initiate funding of a campaign.
And particularly, White does not teach a wireless module capable of sending and receiving data using at least one of a LTE network, and a 5G network.  
Therefore, White does not teach all the limitations of Applicant's claims.
James, US PGPUB 2017/0251261 A1, teaches e-commerce that does not interrupt a video stream see par 0109, but does not specifically teach allowing the campaign backer to fund the online crowdfunding campaigns using one or two clicks on an in-screen graphic user interface on the campaign backer's computing device including a display that does not fully block or pause the live streaming video.  
Further, James does not teach using reward credits to initiate funding of a campaign. Therefore, James does not teach all the limitations of Applicant's claims.  
a wireless module capable of sending and receiving data using at least one of a LTE network, and a 5G network.  
Postrel, US PGPUB 2006/0122874 A1, teaches that a user can fund a campaign with rewards points.  See pars 023-025.  However, Postrel does not teach the more specific limitation of initiate funding of a campaign, using the backers reward credits.  
Postrel also does not teach White does not teach a wireless module capable of sending and receiving data using at least one of a LTE network, and a 5G network.  
Therefore, Postrel does not teach all the limitations of Applicant's claims.
Likewise, Jacobs, US PGPUB 2012/0054020 A1, teaches using live streaming in order to display information about an advertising campaign, but Jacobs does not teach clicking, by the campaign backer, on the funding button while the live streaming video is playing, wherein the one or more funding button click actions and data inputs can be performed by the campaign backer computing device including a display without fully blocking or pausing the live streaming video and therefore Jacobs does not teach all the limitations of the claims.  
Also, Robertson, Mark R., "How to Create Annotations with Questions, Quizzes, Surveys, and Polls," [online], published on September 25, 2012, available at: < https://tubularinsights.com/youtube-questions-editor/ >, teaches that polls can be added to youtube video, but does not teach that inputs can be performed by the … computing device including a display without fully blocking or pausing the live streaming video
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689